ORDER
PER CURIAM.
Defendant Chester Hickman appeals from his convictions for one count of attempted first degree robbery, section 564.011, RSMo 1994; three counts of forcible sodomy, section 566.060, RSMo 1994; four counts of kidnapping, section 565.110, RSMo 1994; four counts of armed criminal action, section 571.015, RSMo 1994; three counts of first degree robbery, section 569.020, RSMo 1994; four counts of forcible rape, section 566.030, RSMo 1994; and one count of second degree assault, section 565.060, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).